Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/23/22 is acknowledged.  The traversal is on the ground(s) that the groups share a common technical feature and that one group has been amended to be proper dependents of the linking claim and should be rejoined.  Applicant also does not elect a species.  This is not found persuasive because while they all depend from the same claim, they each contain a different additional technical feature. The amended group contains an additional method step not found in the other groups. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 230-233, 238, 247-249, and 251-274 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. It is noted that claim 232 appears to have been included in group I by error as it depends from a different group. Furthermore, it is drawn to a species where an election was requested and no election was made. 
Applicant is reminded that rejoinder is possible and that withdrawn claims should be amended to remain dependent and to be further limiting. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 228 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim refers to pHELP in parentheses and it is not clear if this is a required element and thus a specific limitation. Also, it appears to be a tradename and thus does not define the product used because it can change but the company can still call it the same thing. It is treated as only the generic helper plasmids.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 222-229, 234-237, 239-246 and 250 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (WO2011094198A1) and Potter et al. (WO2016004319A1).
	Wright et al. for claim 222 teach a method of purifying AAV using a method comprising lysing, cation exchange, TFF, CSCL ultracentrifugation and collecting sample (claim 1, pages 15-20, and Example 1). The culturing cells and transfecting are covered in the example. For claims 223 and 225, see example 1. For claim 244, the CEX can be sulfonyl resin (page 16, line 5). For claim 246, 95% is taught (claim 1 i). For claim 250, 10E15 is taught (page 20, line 4). For claim 240, the speed is taught at page 27, line 19. 
	Wright et al. do not teach acidification or some other dependent limitations.
	Potter et al. teach that when using  acidification “it was found that rAAV particles remained in suspension under low pH conditions that caused flocculation of the majority of cellular components in a cell lysate. These low pH conditions also did not significantly damage the rAAV particles. Accordingly, aspects of the disclosure relate to a simple technique of enriching a sample for rAAV particles. … In some embodiments, a further purification technique can be used to purify the rAAV particles from the supernatant, such as a purification technique known in the art or described herein.” (SUMMARY OF THE INVENTION). For claim 224, the AAV can be scAAV (p 29, line 15). 
For claims 228 and 229, the use of helper plasmids with cap and rep genes is taught (page 50 top). For claim 234, PEI is taught (page 32, top).  For claim 239, the use of pH 3-4 is taught (page 4, line 23). For claim 226, large scale GMP processes are suggested (example 1). 
	
One of ordinary skill in the art would be motivated to add the acidification step of Potter et al. to the method of Wright et al. because it is taught to improve the clarifying step by flocculating the cell debris and leaving the AAV undamaged and in solution as noted above. 
One of ordinary skill in the art would know that there are many types of purification steps used to purify AAV as shown in the two references and be able to select buffers and filter properties with the expectation of success knowing that many types of buffers and filters have been used in the prior art for the culturing and purification of AAV as in claims 227, 235-237, 241-242, 243, and 245. Seeding cell culture densities can be determined and optimized for the device used and large-scale production is known in the art as suggested by Potter et al. 
Thus, it would be prima facie obvious at the effective time of filing to modify the method of Wright et al. with the acidification step of Potter et al. with the expectation that it would improve recovery of AAV and not damage the AAV as well as use other art known reagents to purify AAV with the expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648